                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:18-cv-655-GCM

 JOSAPHYNE D. DINKINS and
 EDWARD MILLER

                   Plaintiffs,

 v.
                                                          ORDER
 HOME DEPOT USA, INC. and
 PATRICK PHELPS,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning William L. Duda, filed January 24, 2019 (Doc. No. 15).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Duda is admitted to appear before this court

pro hac vice on behalf of Defendants, Home Depot, USA, Inc. and Patrick Phelps.

       IT IS SO ORDERED.


                                          Signed: January 30, 2019
